Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered August 1,1983, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant contends that it was error for the trial court to have permitted testimony concerning the voided arrest of defendant in connection with the recovery of the complaining witness’ stolen automobile. However, this testimony was admissible to complete the narrative of the events leading to the spontaneous identification by the complaining witness of defendant at the precinct house (People v Gines, 36 NY2d 932).
We have considered defendant’s other contentions and find them to be without merit. Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.